Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with possessing a weapon after a nail six inches in length and taped at one end was found in his locker. He was found guilty of the charge following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. Substantial evidence, consisting of the misbehavior report, hearing testimony and documentary evidence, supports the determination of guilt (see Matter of Vines v Goord, 19 AD3d 951, 952 [2005]; Matter of Sanchez v Goord, 300 AD2d 956 [2002]). The fact that the weapon was found in an area under petitioner’s control supports the inference that it belonged to him (see Matter of Charles v Selsky, 13 AD3d 861, 862 [2004]; Matter of Cummings v Goord, 10 AD3d 748, 749 [2004]). Petitioner’s claim that the weapon had been planted by other inmates presented a credibility issue for the hearing officer to resolve (see Matter of Alston v Goord, 4 AD3d 708, 709 [2004]).
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.